DETAILED ACTION
	This non-final office action is in response to Applicant’s amendment filed September 27, 2021 and request for continued examination filed October 26, 2021.  Applicant’s September 27th amendment amended claims 1-4, 8-11, 14-18 and 20 and canceled claims 6, 7 and 13.  Currently Claims 1-5, 8-12 and 14-22 are pending.  Claims 1, 8 and 15 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
 


Response to Amendment
	The Double Patenting rejection in the previous office action is maintained.
	The 35 U.S.C 101 rejection of claims 1-5, 8-12 and 14-20 in the previous office action is maintained.
	The 35 U.S.C. 103(a) rejection in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
Applicant’s amendments to the claims necessitated the new grounds of rejection.



Response to Arguments
Applicant’s arguments, see Page 19, filed September 27, 2021, with respect to Shoham et al. and Li have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection has been withdrawn. 

In response to Applicant’s September 27th arguments that the amendments overcome the Double Patenting rejection (Remarks:  Page 10), have been fully considered and are not persuasive.  See detailed discussion below.

Applicant's arguments filed September 27, 2021 have been fully considered but they are not persuasive. Specifically Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims integrate the abstract idea into a practical application (“electronic calendar module”; Remarks:  Last Paragraph, Page 16); the claims provide an improvement to functioning of computers or improvement to a technical field (e.g. electronic calendar systems) (automatically determining an event deadline; automatically rescheduling events; Remarks:  Pages 13, 15).

In response to Applicant’s arguments that the claims are patent eligible under 35 U.S.C. 101 because the claims are directed to a practical application and/or provide a technical improvement, the examiner respectfully disagrees.
The claims are directed to a well-known practice – calendaring – specifically rescheduling ‘flexible’ events in an electronic calendar.  While the claims may represent an improvement to calendaring – i.e. event/meeting/appointment management they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP § 2106.05(±);
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic computing device and a remote computer device.  These generic computer hardware merely performs generic computer functions of receiving, processing and displaying data and represent a purely conventional 
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.
The claims do not recite improvements to the functioning of a computer or any other technology field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition, the claims to do apply the abstract idea with a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (e.g. data remains data even after processing; MPEP 2106.05(c)), the claims no not apply or use the abstract idea in some other meaningful way beyond generally linking the user of the abstract idea to a particular technological environment (i.e. a generic computer) such that the claim as a whole is more than a drafting effort designed to monopolize the abstract idea (MPEP 2106.05(e)).  The recited generic computing elements are no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 


There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims 1, 8 and 15 recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., computing device, remote computer device) is no more than a generic computer component used as a tool to perform the recited abstract idea. As such, it does not integrate the abstract idea into a practical application. See Alice Corp., 573 U.S. at 223-24 (“[Wholly generic computer implementation is not generally the sort of ‘additional featur[e]’ that provides any ‘practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.’” (quoting Mayo, 566 U.S. at 77)). Accordingly, we agree with the Examiner that claim 1 is directed to an abstract idea.
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that claim 1 is directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or 
Under step two of the Mayol Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1, 8 and 15 beyond the abstract idea is a “computer device” and “remote computer device” i.e., generic computer component. See Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). Appellant has not identified any additional elements recited in the claim that, individually or in combination, provides significantly more than the abstract idea.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-5, 8-12 and 14-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10565564. 
	Below is mapping of the conflicting claims.
Instant Application ‘951
USPN 10565564
1, 2, 8, 9, 15, 16
1, 5, 10
3, 10, 17	
2, 6, 11
4, 11, 18
3, 7, 12
5, 12, 19
4, 8, 13
14, 20
9


	Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No 10565564 essentially incorporates all of the limitations of the instant application (16693951) the following patentable indistinct differences:
(1) the instant application replaces the phrase event with the phrase new event.
	It would have been obvious to one skilled in the art that to reschedule new events as well as (existing) events since there are a finite number of identified, predictable potential solutions (i.e. events that may need to be scheduled only include new or existing/already scheduled events) to the recognized need to reschedule conflicting events and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success. 
(2) the instant application replaces the phrase end date with deadline wherein the phrases are patentably indistinct (i.e. same scope/bounds/definition/meaning) as disclosed in Specification Paragraph 41 "In embodiments, the electronic calendar module 71 also prompts the user for a timeline 
(3) the instant application deletes the displaying step 
One of ordinary skill in the art at the time of the invention some limitations have been deleted.   One of ordinary skill in the art at the time of the invention would have found it obvious to delete these limitations (i.e. displaying the flexible event on a calendar) because the same end result of rescheduling flexible events would still be obtained. 




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-12 and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 8 and 15, the claims are directed to the abstract idea of calendaring. This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, calendaring (Judicial Exception – Yes – organizing human activity).  Specifically the claims are directed to rescheduling conflicting/overlapping calendar events, wherein calendaring is a fundamental economic practice that falls into the abstract idea subcategories of managing personal behavior or interactions between people.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “storing”, “receiving”, “determining”, “determining” “presenting”, “receiving”, and “rescheduling” recite functions of calendaring are also directed to an abstract idea that falls into the abstract idea subcategories of managing personal behavior or interactions between people.   The intended purpose of independent claims 1, 8 and 15 appears to be rescheduling overlapping (conflicting) calendar events.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories managing personal behavior or interactions between people.  The exceptions are the user (human) and the additional limitations of generic computer elements: computing device (Claim 1), remote computer device (Claims 1, 8, 15), computer program product (Claim 8, preamble only), CPU, memory, storage medium and computing device (Claim 15).  See 2019 Revised Guidance, 84 Fed. Reg. Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly the claims are not patent eligible under 35 U.S.C. 101.

Regarding dependent claims 2-5, 9-12, 14 and 16-22, the claims are directed to the abstract idea of calendaring and merely further limit the abstract idea claimed in independent claims 1, 8 and 15.  
Claim 2, 9 and 16 further limits the abstract idea by determining the calendar event is a flexible event utilizing natural language processing (a more detailed abstract idea remains an abstract idea).  Claims 3, 10 and 17 further limits the abstract idea by determining a second calendar event is no longer a flexible calendar event and updating the calendar event as non-flexible (a more detailed abstract idea remains an abstract idea).  Claims 4, 11 and 18 further limits the abstract idea by determining no open locations are available on the electronic calendar prior to the end date (a more detailed abstract idea remains an abstract idea.  Claims 5, 12 and 19 further limits the abstract idea by displaying an indication that the new event overlaps and receiving user acceptance of the request to schedule the new event (a more detailed abstract idea remains an abstract idea). Claim 7 further limits the abstract idea by determining that the calendar event is a flexible event based on tags/metadata (a more detailed abstract idea remains an abstract idea).  Claims 14 and 20 further limit the abstract idea by displaying indicia indicating an event is a flexible calendar event (a more detailed abstract idea 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-5, 8-12 and 14-22, Applicant’s specification discloses that the claimed elements directed to a CPU, computing device, memory, processor, and computer readable storage media including computer instructions at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.). Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed 
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.  
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a computer, computing device, processor/CPU, non-transitory computer readable medium and memory merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.

Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a memory, processor, interface or similar generic computer structures which at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of storing, accessing, displaying or processing data. Generic computers performing generic, well known computer functions, alone, do not amount to significantly more than the abstract idea.  Further the recited memories are part of every conventional general purpose computer.


2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 





Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 8-12, 14-19 and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

	Regarding independent Claims 1, 8 and 15, the claims recite “automatically determining, by the computing device, that the new event is a flexible event type calendar event based on recognizing keywords in the received scheduling data using natural language processing” (Claim 1, representative claim) wherein Applicant’s disclosure fails to provide adequate written support to show possession natural language processing to determine that an event is a flexible event as claimed.
Applicant’s specification only recites the phrase ‘natural language processing’ a once (Specification Paragraph 39).  Applicant’s specification fails to disclose an algorithm, detailed working example, technique, approach or the like that is adequate to show possession of the step of automatically determining, by the computing device, that the new event is a flexible event type calendar 
While specification Paragraph 38 discloses automatically detecting that an event is a flexible event based on keyword recognition based keywords designated in a user’s profile settings, specification Paragraph 38 does not disclose a specific algorithm for “automatically determining, by the computing device, that the new event is a flexible event type calendar event based on recognizing keywords in the received scheduling data using natural language processing” as claimed.
Specification Paragraph 38 at best discloses that a human user sets up a user profile, wherein the profile may contain rules designating certain keywords as indicating a flexible event.  However Applicant’s specification  fails disclose HOW to using natural language processing to recognize keywords indicating a flexible event much alone programming the claimed computing device to do so automatically. 
[0038] At step 302, the user computer device 60 determines that the electronic calendar event is a flexible event. In aspects, the electronic calendar module 61 determines the calendar event is a flexible event based on one of the following: received scheduling data indicating that the event is flexible; scheduling data added by a user of the calendar indicating that the event is flexible (e.g., event is tagged by the user as flexible); electronic calendar module 61 automatically detecting that the event is flexible based on keyword recognition (e.g., user profile setting includes rules designating certain keywords as indicating a flexible event); or electronic calendar module 61 automatically detecting that the event is associated with a recording based on recording data. In embodiments, a user may tag an electronic calendar event as a flexible event when accepting the electronic calendar event (e.g., accepting an invitation to schedule the electronic calendar event) or when editing the electronic calendar event in the user’s electronic calendar. In this case, the user computer device 60 would determine that the electronic calendar event is a flexible event based on the user’s tag.
analyzes the scheduling data to determine that the event to be scheduled is associated with recorded data, and is therefore considered a flexible event. For example, the electronic calendar module 61 may utilize natural language processing to recognize keywords (e.g., recorded, self paced study, etc.) in the scheduling data that indicate that pre-recorded data is available for the electronic calendar event at issue. In embodiments, the electronic calendar module 61 determines that the electronic calendar event is a flexible event by determining that metadata in the scheduling data indicates that a recording or possible recording of the electronic calendar event is available. For example, the electronic calendar module 61 may recognize that the metadata includes “meeting recording availability” data
Similarly Specification Paragraph 39 discloses that calendar module “analyzes the scheduling data to determine that the event to be scheduled is associated with recorded data, and is therefore considered a flexible event” however the specification is devoid of a specific algorithm for HOW to “automatically determining, by the computing device, that the new event is a flexible event type calendar event based on recognizing keywords in the received scheduling data using natural language processing” as claimed.
Similarly Figure 3 contains a single box (Element 302) that discloses the step of that a calendar event is flexible, Figure 3, like the remainder of Applicant’s specification fails to disclose a specific algorithm for how to determine an event is flexible and/or HOW to “automatically determining, by the computing device, that the new event is a flexible event type calendar event based on recognizing keywords in the received scheduling data using natural language processing” as claimed.  Applicant’s is treating the step as a black box in which somehow using natural language processing the computer may be flexible.
Applicant’s disclosure fails to discuss HOW to implement the natural language processing of the scheduling data to recognize keywords in scheduling data indicating that an event is a flexible event.  
	Adequate written description means that, in the specification, the applicant must "convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the [claimed] invention." VasCath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64 (Fed.Cir.1991). When no such description can be found in the specification, the only thing the PTO can reasonably be expected to do is to point out its nonexistence. In re Alton, 76 F.3d 1168, 1175 (Fed.Cir.1996) (holding that when the examiner alleges that the claimed embodiment is outside the scope of the specification, he "need only establish this fact to make out a prima facie case").
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim 
Applicant’s disclosure fails to disclose a specific computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing.  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain HOW the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. See MPEP § 2161.01, subsection I.
Applicant's disclosure does not provide a sufficient algorithm corresponding to each of the claimed functions, specifically the disclosure fails to provide a specific method, technique, algorithm or detailed examples as to HOW to “automatically determining, by the computing device, that the new event is a flexible event type calendar event based on recognizing keywords in the received scheduling data using natural language processing” as claimed. 
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
Applicant’s specification does not provide a disclosure of corresponding structure in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how the inventor intended to program the disclosed computer to perform all of the claimed functions. 


Examiner suggest Applicant positively recite a user designating keywords in a user profile that are indicative of flexible calendar events and then utilizing NLP/keyword recognition on the scheduling data (i.e. recordings) to recognize/look-for those designated keywords designated by the user in order to overcome this rejection.








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033.  The examiner can normally be reached on M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623